Citation Nr: 0631355	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-11 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for dizziness, 
headaches, nervousness, and anxiety due to head trauma. 

2. Entitlement to service connection for diabetes mellitus, 
type II, secondary to herbicide exposure. 

3. Entitlement to a disability rating in excess of 10 percent 
for residuals of right thumb injury. 

4. Entitlement to service connection for arthritis of the 
right hand, fingers, and wrist secondary to service-connected 
disability of the right thumb.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted a 10 percent disability rating for 
residuals of injury to right thumb, and denied service 
connection for diabetes mellitus, type II associated with 
herbicide exposure and dizziness, headaches, nervousness, and 
anxiety due to head trauma.  The RO also denied service 
connection for arthritis of the right hand, fingers, and 
wrist as secondary to the service-connected disability of the 
right thumb.  The veteran perfected an appeal of that 
decision. 

The issues of a higher rating for residuals of injury to 
right thumb, service connection for arthritis of the right 
hand, fingers, and wrist as secondary to the service-
connected disability of the right thumb, and service 
connection for diabetes mellitus, type II, secondary to 
herbicide exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

The veteran does not have a disability manifested by 
dizziness, headaches, nervousness, and anxiety. 


CONCLUSION OF LAW

A disability manifested by dizziness, headaches, nervousness, 
and anxiety was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he currently suffers from 
dizziness, headaches, nervousness, and anxiety due to head 
trauma incurred during in-service boxing matches.  He 
complains of incapacitating migraine headaches, an inability 
to concentrate, and lapses in his memory.  

The veteran's physical condition was normal at induction in 
July 1966.  During service, although he sought treatment for 
unrelated injuries and illnesses, he did not seek treatment 
for any form of head trauma.  Further, he made no complaints 
of migraine headaches, dizziness, nervousness, or memory 
lapse.  His April 1969 separation examination listed all 
relevant clinical evaluations as normal.  He specifically 
denied any history of frequent or severe headaches, head 
injury, dizziness, or nervous trouble of any sort. 

The veteran submits a February 2002 letter from his private 
physician which states that his dizziness, headaches, 
nervousness, and anxiety are possibly related to head trauma 
incurred while boxing during service.  However, this opinion 
is of little probative weight.  January 2002 treatment 
records reveal that when the veteran requested a medical 
nexus opinion from his private physician for the 
aforementioned symptoms; his physician noted no previous 
mention of dizziness, headache, or head trauma from boxing.  
The veteran's private treatment records confirm that he did 
not complain of or seek treatment for the aforementioned 
symptoms from November 1992 to January 2002.

The veteran also submitted VA treatment records from 
September 1975 to August 2004.  In January 1976, he sought 
treatment for ptosis, or drooping, of the right eye which he 
stated led to headaches and nervousness.  No specific 
diagnosis was made and no treatment given for his complaints 
of headaches and nervousness.  He did not seek treatment for 
or complain of headaches or a nervous disorder again until 
August 2004, when the VA medical center listed tension 
headaches as an active condition for which he was receiving 
treatment.  In November 2004, the veteran underwent a VA 
neurological evaluation.  He did not mention experiencing 
dizziness, headaches, nervousness, or anxiety during this 
examination. On general medical examination the following 
month, he denied any mental disorders but did complain of 
headaches.  There was no diagnosis of a headache disorder, 
however. 

In light of the medical evidence of record, it is clear that 
the veteran does not suffer from a chronic disabling 
condition manifested by dizziness, headaches, nervousness, or 
anxiety.  Although there is ample evidence corroborating his 
boxing activity during service, the evidence of record does 
not substantiate the veteran's claim of a current disability 
manifested by dizziness, headaches, nervousness, or anxiety.   
Despite intermittent complaints of headaches and a nervous 
condition in January 1976 and August 2004, the veteran's 
medical records are otherwise silent for any complaints of or 
treatment for these conditions.  In the absence of evidence 
that the veteran suffers from a current disability, the 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and his claim for service 
connection for dizziness, headaches, nervousness, or anxiety 
due to head trauma must be denied.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated January 2002 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection for a 
condition manifested by headaches, dizziness, nervousness, 
and anxiety has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to service connection for diabetes mellitus, type 
II secondary to herbicide exposure, the record reflects that 
the RO has not provided VCAA notice with respect to the 
initial-disability-rating and effective-date elements of this 
claim, See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  However, those matters 
are not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, service personnel records, VA and private 
treatment records, and provided the veteran a VA neurological 
examination in November 2004.  He has not indicated the 
existence of any other evidence relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 

ORDER

Entitlement to service connection for dizziness, headaches, 
nervousness, and anxiety due to head trauma is denied.


REMAND

1.	Service connection for diabetes mellitus, type II 
secondary to herbicide exposure

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Demilitarized Zone (DMZ) 
in Korea from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive position 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the 'civilian control line.'  There is 
no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Field artillery, signal, and engineer 
troops were also supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12, 056.  

The veteran contends that he is entitled to service 
connection for diabetes mellitus, type II, caused by 
herbicide exposure while in service.  He alleges that he 
served in the DMZ (demilitarized zone) and occasionally drank 
water from the local rivers and streams while on duty.  
Service personnel records confirm his presence in South Korea 
from March 1, 1967, to March 22, 1968, with the 2nd 
Battalion, 31st Infantry regiment, and 7th Infantry division.  
His DD-214 reveals an occupational specialty as an infantry 
(indirect fire crewman) and more than a year of foreign 
service. 

Although the veteran served more than 90 days during a period 
of war, he is not entitled to presumptive service connection 
for diabetes mellitus pursuant to 38 C.F.R. § 3.309(a), 
because this condition did not manifest to a degree of 10 
percent within one year from date of termination from 
service.  His private physician diagnosed the condition and 
began treatment in August 1996.  Further, the veteran is not 
entitled to a presumption of herbicide exposure pursuant to 
38 C.F.R. § 3.307(a)(6)(ii), as he does not allege service in 
the Republic of Vietnam during his Vietnam-era service.  
However, the veteran may establish presumptive service 
connection for his current disability pursuant to 38 C.F.R. 
§ 3.309(e) if herbicide exposure is demonstrated in locations 
other than Vietnam.  

Although the veteran served in the 2nd battalion, 31st 
infantry, his dates of service do not meet the requirements 
for conceding herbicide exposure specified by VA Adjudication 
Procedure Manual M21-1MR, Part IV, Chapter 2, Section C, 
Paragraph 10.j, because he left the area in late March 1968, 
and the manual provision applies beginning in April 1968.  
However, the provisions related to spina bifida in children 
of exposed veterans, 38 U.S.C.A. § 1821(d) and M21-1MR, 
IV.2.B.6.d, suggest herbicide spraying may have taken place 
beginning in September 1967 rather than April 1968.  The 
veteran has submitted evidence which indicates that he served 
in Korea near the DMZ from March 1967 to March 1968.  In 
light of the evidence of record, VA has the duty to further 
develop the facts pertinent to the claim. 


	2.  Increased rating for residuals of right thumb injury 

The veteran asserts that he is entitled to a higher 
disability rating because the limitation of motion in his 
right thumb is now worse than when previously rated.  In 
support of his claim, he contends that his right thumb aches 
and is often painful.  Further, he contends that limitation 
of motion in his thumb prevents him from gripping objects, 
writing, or shaking hands.  

The veteran submits a January 2002 medical report provided by 
his private physician.  The veteran complained of tenderness 
at the base of the metacarpal phalangeal joint of the right 
thumb through the metacarpal phalangeal joints of the right 
hand.  The physician observed tenderness in the wrist, 
although the veteran demonstrated good range of motion in the 
wrist.  In addition, the veteran's right hand was 
significantly weaker than his left.  Range of motion in the 
metacarpal phalangeal joint was limited, with flexion from 0 
to 65 degrees.  The veteran was not able to touch his right 
thumb to the base of his little finger on the right hand.  X-
rays revealed mild degenerative changes at the base of the 
second metacarpal, although no significant degenerative 
changes were noted in the thumb.  The examiner's impression 
was right thumb ankylosis, although the ankylosed joints were 
not identified.  

The veteran underwent a VA medical examination in May 2002.  
He reported a recent diagnosis of arthritis with almost daily 
flare-ups that incapacitate his right hand.  The examiner did 
not observe ankylosis of any joints in the right thumb, 
although limitation of motion was noted.  X-rays did not 
reveal evidence of fracture or dislocation in the right hand; 
although the radiologist suspected that soft tissue swelling 
was causing the veteran's symptoms in the area of concern.  
The examiner noted that the veteran's dexterity was 
diminished because of pain and estimated that the veteran 
experienced a 10 percent reduction in range of motion during 
arthritic flare-ups.  

In light of the medical evidence presented, the veteran has 
submitted sufficient evidence that his right thumb has 
ankylosed.  However, neither the January 2002 or May 2002 
medical reports contain sufficient information to determine 
whether the veteran's right thumb has ankylosed in a 
favorable or unfavorable position.  Thus, the medical 
evidence of record is incomplete, as it fails to accurately 
and fully describe the current manifestations of the 
veteran's service-connected right thumb disability.  As such, 
competent medical evidence must be developed to determine the 
severity of his residuals of right thumb injury.  


1.	Service connection for arthritis of the right hand, 
fingers, and wrist as secondary to the service-connected 
disability of right thumb

The veteran claims to suffer from degenerative changes of the 
right hand, including his fingers and wrist; which he 
contends are secondary to his service-connected right thumb 
injury.  In support of his claim, he submits a January 2002 
orthopedic evaluation from a private physician.  X-rays taken 
of the right hand revealed mild degenerative changes at the 
base of the second metacarpal.  His private physician 
diagnosed degenerative arthritis at the base of the second 
metacarpal joint secondary to old injuries as a boxer.  

However, this report is not probative evidence of a medical 
nexus, as the veteran did not injure his second digit in 
service while boxing.  The report does not sufficiently state 
that the veteran's degenerative arthritis of the right second 
digit is due to or aggravated by the residuals of his 
service-connected right thumb disability.  Further, although 
the veteran claims arthritis of the right hand, fingers, and 
wrist, the January 2002 report does not diagnose or rule out 
a disability of this nature or determine whether the 
condition was caused by or related to his service-connected 
right thumb disability.  

Although no medical evidence has been submitted providing a 
medical nexus between the veteran's service connected right 
thumb disability and a current right hand, fingers, and wrist 
condition, the veteran has submitted sufficient evidence of a 
service-connected right thumb disability and a current 
disability of the right second digit.  In light of the 
evidence of record, VA has the duty to assist him in the 
development of this claim by providing him an examination to 
determine whether a medical nexus exists between his current 
condition and his service-connected disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
increased rating for residuals of right thumb injury and 
service connection for right hand, fingers, and wrist 
condition secondary to a service-connected right thumb 
disability are REMANDED for the following development:

1.	Develop the issue of herbicide 
exposure as specified in VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, Chapter 2, Section C, 
Paragraph 10.l (as in effect in 
October 2006).  In particular, the RO 
must take into consideration the 
provisions related to spina bifida in 
children of exposed veterans, 
38 U.S.C.A. § 1821(d) and M21-1MR, 
IV.2.B.6.d, which suggest herbicide 
spraying may have taken place 
beginning in September 1967 rather 
than April 1968.  

2.	Provide the veteran a VA medical 
examination to determine the severity 
of his right thumb disability.  The 
claims file must be made available to 
and be reviewed by the examiner.  The 
examiner should obtain any tests or 
studies deemed necessary for an 
accurate assessment.  The examiner 
should conduct an examination of all 
involved joints and document any 
limitation of motion, including any 
limitation of motion due to pain.  The 
examiner should also determine whether 
the veteran has any other current 
disability of the right hand, fingers, 
or wrist; and if so, whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that such disability is the result of, 
or has been increased by, his service-
connected residuals of right thumb 
injury.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


